Opinion issued October 29, 2019




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00091-CV
                           ———————————
                      GEORGIA WALLACE, Appellant
                                        V.
  CHARLES JOHNSON, LIBERTY ISLAND ADULT DAY CARE, INC.,
  AND LIBERTY ISLAND PERSONAL CARE HOME, INC., Appellees


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                       Trial Court Case No. 1098683


                         MEMORANDUM OPINION

      Appellant, Georgia Wallace, has neither paid the required filing fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.208, 51.941(a), 101.041; Order, Fees

Charged in the Supreme Court, in Civil Cases in the Courts of Appeals, and Before
the Judicial Panel on Multi-District Litigation, Misc. Docket No. 15-9158 (Tex. Aug.

28, 2015). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      We dismiss the appeal for want of prosecution for nonpayment of required

fees. We dismiss any pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Goodman, and Countiss.




                                         2